      Case 2:05-cr-00280-ER Document 267 Filed 08/19/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States of America,        :     CRIMINAL ACTION
                                 :     NO. 05-280-02
    v.                           :
                                 :
Eric Andrews.                    :
                                 :

                                 ORDER

         AND NOW, this 19th day of August, 2020, after

considering Defendant’s motion for compassionate release (ECF

No. 231), the government’s response (ECF No. 234), Defendant’s

reply (ECF No. 236), and the supplemental authority submitted by

the parties, after a hearing on the record on March 4, 2020, and

for the reasons stated in the accompanying memorandum, it is

hereby ORDERED that:

         1. Defendant’s motion for compassionate release (ECF

            No. 231) is DENIED; and

         2. Defendant’s motion to file a reply (ECF No. 236) is

            GRANTED.



         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno_____
                           EDUARDO C. ROBRENO, J.
